Exhibit 10.1

 
AMENDMENTAND RELEASE AGREEMENT
 
THIS AMENDMENT AND RELEASE AGREEMENT (this "Agreement") dated June 30, 2010 is
by and between GFN AUSTRALASIA FINANCE PTY LTD (ACN 121 227 790), an Australian
corporation ("Maker), and BISON CAPITAL AUSTRALIA, L.P., a Delaware limited
partnership ("Bison Capital"), and is made with respect to that certain 13.50%
SECURED SENIOR SUBORDINATED PROMISSORY NOTE dated April 30, 2008 in the original
principal amount of AUD$5,891,173.95 (US $5,500,000.00) made by Maker to the
order of Bison Capital (the "Note").  Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Note.
 
RECITALS
 
A.
The Maturity Date of the Note prior to the effectiveness of this Agreement was
July 1, 2010.

 
B.
The parties wish to amend the Maturity Date to be July 1, 2011.

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
1. Amendment.
 
(a) Section 1(a) of the Note is amended and restated in its entirety to state:
“Subject to Section 1(b) hereof, the Maker promises to pay interest on the
principal amount of this Note from time to time outstanding  (the “Principal
Amount”) at the per annum rate equal to thirteen and 50/100 percent (13.50%)
(the "Scheduled Interest Rate").  All accrued interest payable pursuant to this
Section 1(a) shall be due and payable in arrears on the first date of each
quarter or, if any such date shall not be a Business Day, on the next succeeding
Business Day to occur after such date (the "Interest Payment Date"), beginning
on July 1, 2008 and shall be paid in immediately available funds to an account
designated by the Holder.  All interest payable pursuant to this Section 1(a)
shall accrue and be paid in United States dollars such that on each Interest
Payment Date which occurs after the date of this Agreement, Maker shall pay
Bison Capital US$185,625.00.”
 
(b) The first sentence of Section 2 of the Note is amended and restated in its
entirety to state: “The outstanding principal balance of this Note, together
with all premiums, if any, accrued and unpaid interest on, and all other amounts
owing under this Note, shall be due and payable on July 1, 2011 (the "Maturity
Date").”
 
 
1

--------------------------------------------------------------------------------

 
 
2. Release.
 
(a) Maker fully releases and discharges forever Bison Capital and its current
and former agents, employees, officers, directors, owners, members,
shareholders, trustees, representatives, attorneys, subsidiaries, divisions,
related corporations, assigns, successors, and affiliated organizations
(hereafter referred to collectively as the "Released Parties"), and each and all
of them, from any and all liabilities, claims, causes of action, charges,
complaints, obligations, costs, losses, damages, injuries, attorneys' fees, and
other legal responsibilities, of any form whatsoever, whether known or unknown,
unforeseen, unanticipated, unsuspected or latent, which Maker or Maker's heirs,
administrators, executors, successors in interest, and/or assigns have incurred
or expect to incur, or now own or hold, or have at any time heretofore owned or
held, or may at any time own, hold, or claim to hold by reason of any matter or
thing arising from any cause whatsoever prior to the date of the Maker's
execution of this Agreement.  This Agreement does not purport to release claims
that cannot be released as a matter of law.
 
(b) Maker acknowledges and intends that the Released Parties are being released
from unknown and unforeseen claims to the fullest extent permitted by law and
Maker waives any defenses based thereon.  Maker expressly waives and
relinquishes all rights and benefits Maker may have under any statute or other
applicable law comparable to Section 1542 of the California Civil Code, which
Section 1542 is intended to protect against an inadvertent release of unknown or
unsuspected claims, and reads as follows:
 
“Section 1542. [General Release; extent.] A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”
 
Maker, being aware of said Section 1542, hereby expressly waives any rights
Maker may have under any statutes, other applicable law or common law principles
of similar effect, with respect to the claims purported to be released hereby.
 
(c) Maker covenants and agrees never to commence, prosecute or assist in any
way, or cause, permit or advise to be commenced or prosecuted, any action,
proceeding, or discovery against any Released Party based on any released claim.
 
(d) Maker agrees to indemnify and hold Bison Capital and the other persons and
entities released by this Agreement harmless from and against any and all claims
arising from or in connection with any action or proceeding brought by it or for
its benefit or on its initiative contrary to the provisions of this
Agreement.  This Agreement shall be deemed breached and a cause of action shall
accrue immediately upon the commencement of any action or proceeding contrary to
this Agreement, and in any such action or proceeding this Agreement may be
pleaded as a defense by any person or entity released by this Agreement, or may
be asserted by way of cross-complaint, counterclaim or cross-claim in any such
action or proceeding.
 
3. Ratification. Except as expressly stated herein, the Note shall remain in
full force and effect, and are hereby ratified and confirmed in all respects on
and as of the date hereof.  On and after the date hereof, each reference in the
Note to “this Note,” “hereunder,” “hereof,” “hereto,” herein” or words of like
import referring to the Note shall mean and be a reference to the Note as
amended by this Agreement.  Except as expressly set forth in this Agreement, the
execution, delivery and effectiveness of this Agreement shall not operate as a
modification, limitation, impairment, or waiver of (i) any right, power or
remedy of Bison Capital under any agreement or instrument or (ii) any terms or
conditions of any agreement or instrument.  Maker acknowledges and agrees that
the waivers granted by Bison Capital in this Agreement shall not be and are not
intended as, a waiver or agreement to forbear by Bison Capital of or in respect
of any breach, default or Event of Default occurring from and after the date
hereof under any agreement or instrument.
 
 
2

--------------------------------------------------------------------------------

 
4. Construction.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
 
5. Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of facsimile or email with scan attachment), each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.
 
6. Dispute Resolution.  Disputes arising out of this Agreement shall be resolved
in accordance with Sections 18, 19 and 20 of the Note (including with respect to
governing law, jurisdiction/arbitration and jury trial waiver).
 
[Remainder of page intentionally left blank]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment and Release
Agreement as of the date first written above.
 

 
GFN AUSTRALASIA FINANCE PTY LTD
 
 
By      /s/ Charles E. Barrantes
Charles E. Barrantes, Director
 
By      /s/ Ronald F. Valenta
Ronald F. Valenta, Director
       
BISON CAPITAL AUSTRALIA, L.P.
 
     By:  BISON CAPITAL AUSTRALIA GP, LLC,
its general partner
 
By:           /s/ Douglas B. Trussler
Name:           Douglas B. Trussler
      Title: Managing Partner



 


 


 
 
4

